Lumpkin, J.
1. When three persons were indicted for murder, and elected to be tried together, and a panel of forty-eight jurors was put upon them, they were not entitled to have forty-eight jurors for each defendant put upon them before beginning to strike. Lynn v. State, 140 Ga. 387 (79 S. E. 29).
(a) This ruling does not affect the number of strikes to which the defendants were entitled.
2. Under the evidence, manslaughter was not involved in the case.
*166October 12, 1915:
Indictment for murder. Before Judge Gilbert. Taylor superior court. May 3, 1915.
C. W. Foy, for plaintiif in error. Warren Grice, attorney-general, George C. Palmer, solicitor-general, and A. L. Henson, contra.
3. There was no abuse of discretion in denying a new trial on the ground of newly discovered evidence.

Judgment affirmed.


All the Justices concur.